Citation Nr: 1119627	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  06-04 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 8, 1964 to July 3, 1964 and from June 26, 1968 to July 23, 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claim.

In January 2010, the Board remanded the matter to the RO for the purpose of scheduling a VA audiological examination in order to obtain a medical opinion as to the etiology of the Veteran's hearing loss.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter was returned to the Board in July 2010. 

The Veteran's May 2010 VA examination report raises the issue of entitlement to service connection for tinnitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from hearing loss as a result of noise exposure in service.  Specifically, in a January 2005 statement, he asserted that he was exposed to excessive noise on a regular basis caused by gunfire while serving as a fire direction specialist as a member of a 155mm Howitzer battalion.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  

In addition, service connection may be presumed for certain chronic diseases, including organic diseases of the nervous system such as hearing loss, which are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The evidence demonstrates a current disability of bilateral hearing loss.  A VA treatment record dated in October 2002 shows that the Veteran's speech threshold scores were reported at 84 percent for the right ear and 80 percent for the left ear.  Accordingly, the Veteran has a current hearing loss disability as defined by 
38 C.F.R. § 3.385 (2009).  Furthermore, at the May 2010 VA examination, he demonstrated auditory thresholds at the higher frequencies of 40 decibels or greater.  

Additionally, the Veteran's assertions of noise exposure are corroborated by his service records.  His entrance exam in July 1963 shows that he served in an artillery unit, and his DD-214 provides a specialty number of 13E20, Field Artillery Operations and Intelligence Specialist.  As such, the Board finds that the Veteran's statements regarding his character of service are credible as they corroborated by the independent evidence of record and have been consistent throughout the appellate period.  See Veteran's Statements dated in January 2005, March 2005, June 2005, February 2006, September 2007, and June 2010. 

In accordance with the Board's January 2010 Remand order, the Veteran was provided with a VA examination in May 2010.  The examiner, a licensed audiologist, provided the opinion that the Veteran's hearing loss is caused by or a result of military noise exposure for the reasons that hearing loss was reported on separation, the Veteran's history is positive for military noise exposure, and the type of hearing loss experienced by the Veteran is consistent with a history of noise exposure.

The Board finds no reason to reject the competent medical evidence of record regarding the cause of the Veteran's hearing loss.  Furthermore, the medical evidence shows a current hearing loss disability, and the Veteran's service records and his own credible statements show that he sustained noise exposure during active periods of service while on ACDUTRA.  Therefore, resolving any doubt in favor of the Veteran, service connection for bilateral hearing loss is granted.  Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


